Citation Nr: 0512150	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-11 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether an appeal of a May 2000 rating decision denying 
service connection for diabetes mellitus was timely filed.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.  

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim for service connection for diabetes mellitus and 
whether new and material evidence had been submitted to 
reopen his claim for service connection for degenerative 
disease of the cervical and lumbar spine in October 2003.  
Subsequently, the RO in a February 2005 rating decision 
granted service connection for degenerative disc disease of 
the lumbar and cervical spines.  That decision has resulted 
in there being no case or controversy as to that issue.  
Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 153, 
155 (1994).  The only remaining issue is service connection 
for diabetes mellitus.  

In the October 2003 remand the Board informed the veteran the 
Board intended to address the issue of whether his appeal of 
the May 2000 rating decision was timely.  


FINDING OF FACT

The veteran failed to submit a timely substantive appeal to 
the May 2000 rating decision which denied service connection 
for diabetes mellitus.  


CONCLUSION OF LAW

In the absence of a timely substantive appeal of the May 2000 
rating decision denying service connection for diabetes 
mellitus, the Board has no jurisdiction over the matter, and 
the appeal must be dismissed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.109, 20.302 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2004).  

In Manning v. Principi, 16 Vet. App. 534 (2002 the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  See also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  As explained 
below, the veteran's appeal of the May 2000 rating decision 
is being dismissed due to the veteran's failure to file a 
timely substantive appeal.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2004).  The Board 
concludes the issue of timeliness of the appeal of the claim 
for service connection for diabetes mellitus is not subject 
to the provisions of the VCAA.  

Relevant Laws and Regulations.  

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished. 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2004).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§  20.302(b) (2004); see Rowell v. Principi, 4 Vet. App. 9, 
17 (1993) (where a claimant did not perfect an appeal by 
timely filing a substantive appeal, the RO rating decision 
became final).  By regulation this formal appeal must consist 
of either "a properly completed VA Form 1-9. . . or 
correspondence containing the necessary information."  Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 
(2004).

The provisions of 38 C.F.R. § 20.301(a) clarify that a 
substantive appeal may be filed by a claimant personally, or 
by his or her representative if a proper power of attorney or 
declaration of representation, is on record or accompanies 
such substantive appeal.  If an appeal is not filed by a 
person listed in 38 C.F.R. § 20.301(a) and the claimant is 
rated incompetent by VA or has a physical, mental, or legal 
disability which prevents the filing of an appeal on his or 
her own behalf, a substantive appeal may be filed by a 
fiduciary appointed to manage the claimant's affairs by VA or 
a Court, or by a person acting as next friend if the 
appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.  38 C.F.R. § 20.301(b) (2004).

Factual Background.  The RO denied service connection for 
diabetes mellitus in a May 2000 rating decision.  The RO 
notified the veteran of the May 2000 rating decision in a 
June 2000 letter.  The veteran submitted his notice of 
disagreement with the May 2000 rating decision in March 2001.  
The RO issued a statement of the case to the veteran in 
September 2001.  

The veteran's VA Form 9 is dated in June 2002.  

Analysis

The statement of the case was mailed to the veteran at his 
address of record on September 19, 2001.  Under the 
circumstances described above, the veteran had sixty days 
from that date to file a timely substantive appeal with the 
May 2000 rating decision of the RO.  The veteran has not 
offered any reason his appeal was not timely.  

The Board has carefully reviewed the record in order to 
determine whether any other communication by the veteran 
constituted an adequate and timely substantive appeal under 
the law and regulations.  The Board has identified no such 
communication, and the veteran has pointed to none.  

The Board further notes that the veteran may request an 
extension of the 60-day period for filing a substantive 
appeal for good cause.  The request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  See 38 
C.F.R. § 20.303 (2004).  Review of the claims file discloses 
no evidence that the veteran requested such an extension, nor 
does he contend that such an extension was requested.  

In this case, the veteran did not request any extension of 
time for filing substantive appeals as to these issues, and 
he has not demonstrated good cause for failure to file his 
substantive appeal in a timely manner.  

The Board finds that a timely substantive appeal was not 
received with respect to the May 2000 RO denial of service 
connection for diabetes mellitus.  If there is a failure to 
comply with the law or regulations, it is incumbent upon the 
Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
As the veteran did not timely file a substantive appeal to 
the May 2000 rating decision denying service connection for 
diabetes mellitus, the Board lacks jurisdiction to adjudicate 
the issue on the merits.  His appeal must be dismissed.  See 
38  U.S.C.A. §§ 7104, 7105 (West 2002); 38  C.F.R. §§ 19.4, 
20.200, 20.201, 20.202, 20.302 (2004).  




ORDER

The appeal of the May 2000 rating decision denying service 
connection for diabetes mellitus, is dismissed.



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


